 

 

TYSON FOODS, INC.,

TYSON FRESH MEATS, INC., as Guarantor of the 2016 Notes described herein,

AND

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Trustee

(successor to The Chase Manhattan Bank, N.A.)

2016 Notes Indenture Supplement

 

Dated as of September 18, 2006

to

INDENTURE

Dated as of June 1, 1995

Between Tyson Foods, Inc., as Issuer

and

The Chase Manhattan Bank, N.A., as Trustee

 

 

 

 



 


--------------------------------------------------------------------------------



 

 

2016 NOTES INDENTURE SUPPLEMENT

2016 NOTES INDENTURE SUPPLEMENT dated as of September 18, 2006 (this
“Supplement”), among Tyson Foods, Inc., a corporation duly organized and validly
existing under the laws of the State of Delaware (the “Company”), Tyson Fresh
Meats, Inc., a corporation duly organized and validly existing under the laws of
the State of Delaware and a wholly owned subsidiary of the Company (the
“Guarantor”), and JPMorgan Chase Bank, National Association (as successor to The
Chase Manhattan Bank, N.A.), as trustee (the “Trustee”).

RECITALS OF THE ISSUER AND THE GUARANTOR

The Company and the Trustee have heretofore executed and delivered a certain
Indenture dated as of June 1, 1995 (the “Indenture”), which provides for the
issuance from time to time by the Company of its debentures, notes or other
evidences of indebtedness in one or more series (“Securities”, as more fully
defined in the Indenture).

Prior to the effectiveness of this Supplement, the Company has issued Securities
under the Indenture including but not limited to $1,000,000,000 aggregate
principal amount of 6.60% Notes due April 1, 2016 (the “2016 Notes”).

This Supplement amends the Indenture, pursuant to Section 9.1 thereof, with
respect to the 2016 Notes only, to provide for the unconditional guarantee by
the Guarantor of the full and punctual payment, when due, of the principal of,
premium, if any, and interest on the 2016 Notes previously issued under the
Indenture and outstanding on the date of this Supplement, and the full and
punctual performance within any applicable grace period of all other obligations
of the Company under the 2016 Notes or under the Indenture as applicable to the
2016 Notes.

All acts and proceedings required by law, by the Indenture and by the
certificates of incorporation and bylaws of the Company and the Guarantor
necessary to constitute this Supplement a legal, valid and binding agreement for
the uses and purposes herein set forth in accordance with its terms have been
done and performed, and the execution and delivery of this Supplement have in
all respects been duly authorized.

NOW, THEREFORE, in consideration of the foregoing and other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
each party agrees as follows for the benefit of the other parties and for the
equal and ratable benefit of the Holders (as defined in the Indenture) of the
2016 Notes.

 

ARTICLE 1

DEFINITIONS

The following terms have the meanings given to them in this Article 1:

“2016 Notes Guarantee” means the guarantee of the 2016 Notes set forth in
Section 2.01 hereof. The 2016 Notes Guarantee shall be deemed part of the
Guaranteed 2016

 

2

 


--------------------------------------------------------------------------------



 

Notes.

“Guaranteed 2016 Notes” means, collectively, the 2016 Notes, issued under the
Indenture prior to the date of this Supplement and outstanding as of such date.

ARTICLE 2

2016 NOTES GUARANTEE

SECTION 2.01. 2016 Notes Guarantee. The Guarantor hereby unconditionally and
irrevocably guarantees to each Holder and to the Trustee and its successors and
assigns (a) the full and punctual payment of principal of, premium, if any, and
interest on the Guaranteed 2016 Notes when due, whether at maturity, by
acceleration, by redemption or otherwise, and all other monetary obligations of
the Company under the Indenture with respect to the Guaranteed 2016 Notes and
(b) the full and punctual performance within any applicable grace period of all
other obligations of the Company under the Indenture with respect to the
Guaranteed 2016 Notes (all the foregoing being hereinafter collectively called
the “Obligations”). The Guarantor further agrees that the Obligations may be
extended or renewed, in whole or in part, without notice or further assent from
the Guarantor, and that the Guarantor will remain bound under this Article 2
notwithstanding any extension or renewal of any Obligation.

The Guarantor waives presentation to, demand of payment from and protest to the
Company of any of the Obligations and also waives notice of protest for
nonpayment. The Guarantor waives notice of any default under the Guaranteed 2016
Notes or the Obligations. The obligations of the Guarantor hereunder shall not
be affected by (a) the failure of any Holder or the Trustee to assert any claim
or demand or to enforce any right or remedy against the Company or any other
person under (i) the Indenture with respect to the Guaranteed 2016 Notes, (ii)
the Guaranteed 2016 Notes or (iii) any other agreement or otherwise; (b) any
extension or renewal thereof; (c) any rescission, waiver, amendment or
modification of any of the terms or provisions of (i) the Indenture with respect
to the Guaranteed 2016 Notes, (ii) the Guaranteed 2016 Notes or (iii) any other
agreement; (d) the release of any security held by any Holder or the Trustee for
the Obligations or any of them; or (e) the failure of any Holder or the Trustee
to exercise any right or remedy against any other guarantor of the Obligations.

The Guarantor further agrees that its 2016 Notes Guarantee herein constitutes a
guaranty of payment, performance and compliance when due, within applicable
grace periods (and not a guarantee of collection), and waives any right to
require that any resort be had by any Holder or the Trustee to any security held
for payment of the Obligations.

The obligations of the Guarantor hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason, including any
claim of waiver, release, surrender, alteration or compromise, and shall not be
subject to any defense of setoff, counterclaim, recoupment or termination
whatsoever or by reason of the invalidity, illegality or unenforceability of the
Obligations or otherwise. Without limiting the generality of the foregoing, the
obligations of the Guarantor herein shall not be discharged or impaired or
otherwise affected by the failure of any Holder or the Trustee to assert any
claim or demand or to enforce any remedy under the Indenture with respect to the
Guaranteed 2016 Notes or any other

 

3

 


--------------------------------------------------------------------------------



 

agreement, by any waiver or modification of any thereof, by any default, failure
or delay, willful or otherwise, in the performance of the Obligations, or by any
other act or thing or omission or delay to do any other act or thing which may
or might in any manner or to any extent vary the risk of the Guarantor or would
otherwise operate as a discharge of the Guarantor as a matter of law or equity.

The Guarantor further agrees that its 2016 Notes Guarantee herein shall continue
to be effective or be reinstated, as the case may be, if at any time payment, or
any part thereof, of principal of or interest on any Obligation is rescinded or
must otherwise be restored by any Holder or the Trustee upon the bankruptcy or
reorganization of the Company or otherwise.

In furtherance of the foregoing and not in limitation of any other right which
any Holder or the Trustee has at law or in equity against the Guarantor by
virtue hereof, upon the failure of the Company to pay the principal of or
interest on any Obligations when and as the same shall become due, whether at
maturity, by acceleration, by redemption or otherwise, or to perform or comply
with any other Obligation, the Guarantor hereby promises to and will, upon
receipt of written notice by the Trustee of such failure of the Company,
forthwith pay, or cause to be paid, in cash, to the Holders or the Trustee an
amount equal to the sum of (i) the unpaid principal amount of such Obligations,
(ii) accrued and unpaid interest on such Obligations (but only to the extent not
prohibited by law) and (iii) all other monetary Obligations of the Company to
the Holders and the Trustee.

The Guarantor agrees that it shall not be entitled to any right of subrogation
in relation to the Holders in respect of any Obligations guaranteed hereby until
payment in full of all Obligations. The Guarantor further agrees that, as
between the Guarantor, on the one hand, and the Holders and the Trustee, on the
other hand, (x) the maturity of the Obligations guaranteed hereby may be
accelerated as provided in Article 6 of the Indenture for the purposes of the
Guarantor’s 2016 Notes Guarantee herein, notwithstanding any stay, injunction or
other prohibition preventing such acceleration in respect of the Obligations
guaranteed hereby, and (y) in the event of any declaration of acceleration of
such Obligations as provided in Article 6 of the Indenture, such Obligations
(whether or not due and payable) shall forthwith become due and payable by the
Guarantor for the purposes of this Section.

For the avoidance of doubt, the Guarantor’s 2016 Notes Guarantee herein relates
solely to the Obligations with respect to the Guaranteed 2016 Notes and does not
constitute a guarantee of any other Securities issued under the Indenture.

SECTION 2.02. Releases. (a) In the event that the indebtedness on all
outstanding Guaranteed 2016 Notes shall have been deemed satisfied pursuant to
the Indenture (including Section 8.1 or Section 8.2 thereof), the Guarantor
shall thereby become released from and relieved of its 2016 Notes Guarantee and
all its other obligations hereunder, the 2016 Notes Guarantee and such other
obligations shall be of no further force or effect, and upon request of the
Guarantor, the Trustee shall execute and deliver to the Guarantor a satisfaction
and discharge with respect to the 2016 Notes Guarantee and such other
obligations and the Trustee shall execute any other documents reasonably
required to evidence the release of the Guarantor from the 2016 Notes Guarantee
and such other obligations.

 

 

4

 


--------------------------------------------------------------------------------



 

 

(b) In the event that (i) there is effected a sale or other disposition of all
or substantially all the assets of the Guarantor (as a result of a sale or other
disposition of assets or securities, a merger or consolidation or otherwise) to
an entity that is not immediately after giving effect to such transaction an
Affiliate of the Company or (ii) at any time the Company ceases to Beneficially
Own Voting Stock carrying at least a majority of the Voting Power of all the
then outstanding Voting Stock of the Guarantor (as a result of a sale or other
disposition of Voting Stock, a merger or consolidation or otherwise), then the
Guarantor shall thereupon become released and relieved of its 2016 Notes
Guarantee and all its other obligations hereunder, and all provisions
referencing or relating to the Guarantor, the 2016 Notes Guarantee or such other
obligations shall be of no further force or effect, and upon the request of the
Guarantor, the Trustee shall execute and deliver to the Guarantor a satisfaction
and discharge with respect to the 2016 Notes Guarantee and such other
obligations and the Trustee shall execute any other documents reasonably
required to evidence the release of the Guarantor from the 2016 Notes Guarantee
and such other obligations. For purposes of this Section only, (i) “Beneficially
Own” shall have the meaning specified in Rule 13d-3 under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), (ii) “Voting Power” shall
mean, as to any Voting Stock at any time, the number of votes the holder of such
Voting Stock is entitled to cast for directors of the Company at any meeting of
the holders of Voting Stock held at such time for such purpose, and
(iii) “Affiliate” shall have the meaning specified in Rule 12b-2 under the
Exchange Act.

(c) For the avoidance of doubt, the 2016 Notes Guarantee shall terminate upon
(i) the merger or consolidation of the Guarantor with the Company or (ii) the
sale or other disposition of all or substantially all the assets of the
Guarantor by the Guarantor to the Company, and the Guarantor shall thereupon
become released from and relieved of all its other obligations hereunder, the
2016 Notes Guarantee and such other obligations shall be of no further force or
effect, and upon request of the Guarantor, the Trustee shall execute and deliver
to the Guarantor a satisfaction and discharge with respect to the 2016 Notes
Guarantee and such other obligations and the Trustee shall execute any other
documents reasonably required to evidence the release of the Guarantor from the
2016 Notes Guarantee and such other obligations.

SECTION 2.03. Successors and Assigns. Except as provided in Section 2.02, this
Article 2 shall be binding upon the Guarantor and its successors and assigns and
shall inure to the benefit of the successors and assigns of the Trustee and the
Holders and, in the event of any transfer or assignment of rights by any Holder
or the Trustee, the rights and privileges conferred upon that party in this
Supplement and in the Guaranteed 2016 Notes shall automatically extend to and be
vested in such transferee or assignee, all subject to the terms and conditions
of this Supplement.

SECTION 2.04. No Waiver, etc. Neither a failure nor a delay on the part of
either the Trustee or the Holders in exercising any right, power or privilege
under this Article 2 shall operate as a waiver thereof, nor shall a single or
partial exercise thereof preclude any other or further exercise of any right,
power or privilege. The rights, remedies and benefits of the Trustee and the
Holders herein expressly specified are cumulative and not exclusive of any other
rights, remedies or benefits which either may have under this Article 2 at law,
in equity, by statute or otherwise.

 

 

5

 


--------------------------------------------------------------------------------



 

 

ARTICLE 3

MISCELLANEOUS

SECTION 3.01. Effectiveness. This Supplement shall take effect as of the date
hereof.

SECTION 3.02. Indenture Ratified. Except as herein expressly provided, the
Indenture is in all respects ratified and confirmed by the Company and the
Trustee and all the terms, provisions and conditions thereof are and will remain
in full force and effect.

SECTION 3.03. Execution by the Trustee. The Trustee has executed this Supplement
only upon the terms and conditions set forth in the Indenture. Without limiting
the generality of the foregoing, the Trustee shall not be responsible for the
correctness of the recitals herein contained, which shall be taken as the
statements of the Company and the Guarantor, and the Trustee makes no
representation and shall have no responsibility for, and in respect of, the
validity or sufficiency of this Supplement or the execution thereof by the
Company or the Guarantor.

SECTION 3.04. Notices. All notices, requests or communications relating to this
Indenture Supplement shall be addressed as follows:

if to the Company:

Tyson Foods, Inc.

2210 West Oaklawn Drive

Springdale, Arkansas 72762-6999

Telecopy: (479) 290-4061

Attention: Treasurer

if to the Guarantor:

Tyson Fresh Meats, Inc.

2210 West Oaklawn Drive

Springdale, Arkansas 72762-6999

Telecopy: (479) 290-4061

Attention: Treasurer

if to the Trustee:

JPMorgan Chase Bank, N.A.

600 Travis, Suite 1150

Houston, Texas 77002

Telecopy: (713) 577-5200

Attention: Worldwide Securities Services

 

 

6

 


--------------------------------------------------------------------------------



 

 

SECTION 3.05. Governing Law. This Supplement shall be deemed to be a contract
made under the laws of the State of New York, and for all purposes shall be
construed in accordance with the laws of said State.

SECTION 3.06. Execution in Counterparts. This Supplement may be executed in any
number of counterparts, each of which shall be an original, but such
counterparts shall together constitute but one instrument.

*                  ***

 

7

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the parties hereto have caused this Supplement to be duly
executed, and their respective corporate seals to be hereunto duly affixed and
attested, all as of the day and year first above written.

TYSON FOODS, INC.

 

 

By:

/s/ Wade D. Miquelon

 

 

Name:

Wade D. Miquelon

 

 

Title:

Executive Vice President and

 

Chief Financial Officer

 

 

TYSON FRESH MEATS, INC., as Guarantor

with respect to the 2016 Notes

 

 

By:

/s/ Wade D. Miquelon

 

 

Name:

Wade D. Miquelon

 

 

Title:

Executive Vice President and

 

Chief Financial Officer

 

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION (successor to The Chase Manhattan
Bank, N.A.), as Trustee

 

 

By:

/s/ Marcella Burgess

 

 

Name: Marcella Burgess

Title: Trust Officer

 

 

 

 

8

 

 

 